Present:   All the Justices

COMMONWEALTH OF VIRGINIA
                                            PER CURIAM
v.   Record No. 980061                   November 6, 1998

JAMES ARTHUR PRICE, JR.

               FROM THE COURT OF APPEALS OF VIRGINIA

      In this appeal, the Court reviews a judgment of the Court

of Appeals holding that the accused was held continuously in

custody in excess of five months from a finding of probable

cause until trial in violation of Code § 19.2-243, the so-called

"speedy trial" statute.    Price v. Commonwealth, 25 Va. App. 655,

492 S.E.2d 447 (1997).

      For the reasons set forth in the opinion of the Court of

Appeals, we will affirm that court's judgment.    See Jackson v.

Commonwealth, 255 Va. 625, 642, 499 S.E.2d 538, 549 (1998).